Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/CN2019/089422 (filed 05/31/19).
	The Preliminary Amendment filed 06/28/22 is entered.  Claims 1-10 are pending.
	Applicant’s election without traverse of Group I (claims 1-8) in the Reply filed 06/28/22 is acknowledged.
	The Drawings filed 10/31/19 are approved by the examiner.
	The IDS statements filed 10/31/19, 12/04/20, 04/09/21, 09/02/21 and 12/22/21 have been considered.  Initialed copies accompany this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253494.
US ‘494 discloses a process for manufacturing a lithiated transition metal oxide, said process comprising the steps of (a) mixing at least one lithium salt and a precursor selected from transition metal oxides, transition metal oxyhydroxides, transition metal hydroxides, and transition metal carbonates, (b) pre-calcining the mixture obtained in step (a) at a temperature in the range of from 300 to 700° C, and (c) calcining the pre-calcined mixture according to step (b) in a multi-stage fluidized bed reactor at a temperature in the range of from 550° C to 950° C, wherein the temperatures in step (b) and (c) are selected in a way that step (c) is being performed at a temperature higher than that of step (b) (Abstract).  The reference teaches mixing the precursors at temperatures on excess of 100°C (i.e. instantly claimed step A) (0036), precalcining the precursor at 300-700°C for 1-10 hours (instant step B) (0041-0044), and subsequently calcining the obtained mixture in a fluid bed reactor at 550-950°C (instant step c) (0055-0058).
The disclosed heating schedules (times and temperatures) overlap with those instantly claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  With respect to the instantly claimed pretreatment time of 1-10 h for instant step A, the examiner submits that the skilled artisan would have to utilize only routine testing in order to arrive at the optimal time period as heating schedules is/are know in the art as result effective variables which may be varied in order to tailor the resultant properties of the powders.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Likewise, optimization of the dependent claim limitations relating to angle of repose, gas flow, and velocity/retention time are well within the purview of the skilled artisan in order to tailor the conductive and morphological properties of the resultant Li-TMO powders.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
October 15, 2022